Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 1,
2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00109-CV


      IN THE INTEREST OF B.A.S. AND G.R.S., MINOR CHILDREN

                   On Appeal from the 306th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 20-FD-2488


                         MEMORANDUM OPINION

      This is an appeal from an order signed February 12, 2021. On March 8,
2021, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.

                                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.